Exhibit 10.7

 

SECOND AMENDMENT AGREEMENT

  

This Second Amendment Agreement (this “Agreement”) is entered into as of October
31, 2014, by and between VeriTeQ Corporation (f/k/a Digital Angel Corporation),
a Delaware corporation with offices located at 220 Congress Park Drive, Suite
200, Delray Beach, Florida 33445 (the “Company”), and the investor signatory
hereto (the “Investor”), with reference to the following facts:

 

A.       The Company and certain investors (including the Investor) (the
“Buyers”) are parties to that certain Securities Purchase Agreement, dated as of
November 13, 2013 (as amended, restated or otherwise modified from time to time,
the “Existing Securities Purchase Agreement”), pursuant to which, among other
things, the Company sold, and the Buyers listed on the Schedule of Buyers
attached thereto purchased, certain senior secured convertible notes (the
“Notes”) convertible into Conversion Shares (as defined in the Existing
Securities Purchase Agreement) in accordance with the terms of the Notes;

 

B.          The Company and the Investor desire to make certain amendments to
the Notes.

 

C.          Concurrently herewith, the other holders of Notes (the “Other
Investors”) are entering into agreements in form and substance identical to this
Agreement (the “Other Agreements”, and together with this Agreement, the
“Agreements”)).

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.     Capitalized Terms. Capitalized Terms not otherwise defined herein shall
have the respective meanings ascribed to them in the SPA, or if not defined int
he SPA, in the Note.

 

2.     Amendments, Additional Terms. At the Effective Time, the Transaction
Documents shall be amended as follows:

 

2.1     The defined term “Maturity Date” shall mean July 13, 2015.

 

2.2     The defined term “Excluded Security” shall be amended to include the
issuance of preferred stock, issued in exchange for Existing Liabilities of the
Company, so long as the conversion price of such preferred stock on the date of
issuance is higher than the Conversion Price on such date. “Existing
Liabilities” shall mean bona fide liabilities of the Company, recorded on the
Company’s books and records in accordance with U.S. Generally Accepted
Accounting Principles.

 

 
 

--------------------------------------------------------------------------------

 

 

2.3     Share Reserve. Within 5 days following the increase in authorized shares
of the Company’s common stock, the Company shall have reserved from its duly
authorized capital stock not less than 1 billion shares for Investor, and shall
irrevocably instruct its transfer agent to reserve such shares, which
instruction shall be acknowledged by the transfer agent, and which instruction
may not be amended without consent of the Investor, and which instruction shall
terminate upon repayment in full of Investor’s Note.

 

2.4     Immediate Reserve. The Company shall immediately reserved from its duly
authorized capital stock 10 million shares for Investor, and shall irrevocably
instruct its transfer agent to reserve such shares, which instruction shall be
acknowledged by the transfer agent, and which instruction may not be amended
without consent of the Investor, and which instruction shall terminate upon
repayment in full of Investor’s Note.

 

2.5     Event of Default. It shall be considered an event of default if : (1)
the irrevocable reserve letter referred to in Section 2.3 is not delivered
within 7 weeks of the date hereof or (2) if the irrevocable reserve letter
referred to in Section 2.4 is not delivered within 3 days from the date hereof.

 

 3.     Acknowledgement; Reaffirmation of Obligations; Consent.

 

3.1      The Company hereby confirms and agrees that, except as set forth in
Section 2 above, (i) the Existing Securities Purchase Agreement, the Notes, the
Securities, the Security Documents, the Guarantees and each other Transaction
Document is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, (ii) to the extent that the Security
Documents, the Guarantees or any other Transaction Document purports to assign
or pledge to the Buyers and the holders of the Securities, or to grant to the
Collateral Agent a security interest in or lien on, any collateral as security
for the obligations of the Company from time to time existing in respect of the
Notes and any other Transaction Document, such pledge, assignment and/or grant
of the security interest or lien is hereby ratified and confirmed in all
respects, and shall apply with respect to the obligations under the Notes, and
(iii) the execution, delivery and effectiveness of this Agreement shall not
operate as an amendment of any right, power or remedy of the Buyers under any
Transaction Document, nor constitute an amendment of any provision of any
Transaction Document.

 

3.2     If applicable, Investor represents that it has purchased the Notes
listed below its name on the signature page hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by this Agreement in the form required by
the 1934 Act and attaching the form of the Agreements as an exhibit to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing with the SEC, the Investor shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.

  

5.     Miscellaneous Provisions. Section 9 of the Amended Securities Purchase
Agreement is hereby incorporated by reference herein, mutatis mutandis.

 

6.     Independent Nature of Investor's Obligations and Rights. The obligations
of the Investor under this Agreement or any other Transaction Document are
several and not joint with the obligations of any other Buyer, and the Investor
shall not be responsible in any way for the performance of the obligations of
any other Buyer under any Transaction Document or Other Agreement. Nothing
contained herein or in any Other Agreement or any other Transaction Document,
and no action taken by the Investor pursuant hereto, shall be deemed to
constitute the Investor and other Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investor and other Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement,
any Other Agreement or any other Transaction Document and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement,
any Other Agreement and any other Transaction Document. The Company and the
Investor confirm that the Investor has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, any Other Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

 

[Signature Pages Follow] 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

COMPANY: 

 

 VERITEQ CORPORATION

 

 

By:     /s/ Michael Krawitz

          Name: Michael Krawitz

          Title: Chief Legal and Financial Officer

 

INVESTOR: 

 

ALPHA CAPITAL ANSTALT, on behalf of itself and affiliated entities

 

 

By:     /s/ Konrad Ackerman

          Name: Konrad Ackerman

          Title: Director, Alpha Capital Anstalt

 

 

 

INVESTOR:

 

MAGNA EQUITIES II, LLC on behalf of itself and affiliated entities

 

 

By:     /s/ Ari Morris

          Name: Ari Morris

          Title: Managing Director

*Magna Equities I, LLC is the purchaser of the Note previously owned by Hudson
Bay Master Fund, Ltd.

 

 